Citation Nr: 0629295	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-43 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a herniated 
intervertebral disc; and if so, whether the claim may be 
granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel
INTRODUCTION

The veteran had active military service from May 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a December 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.

In July 2006, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  At that hearing, a motion to 
advance this case on the Board's docket was granted by the 
Board for good cause shown.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  A claim for service connection for herniated 
intervertebral disc was denied by an August 1951 rating 
decision that was not appealed.

2.  Evidence submitted subsequent to the August 1951 rating 
decision is not cumulative or redundant of the evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim.

3.  The veteran's herniated intervertebral disc is not 
related to active service.


CONCLUSIONS OF LAW

1.  The August 1951 rating decision which denied a claim for 
service connection for herniated intervertebral disc is 
final. 38 U.S.C. §709 (1946); Veterans Regulation No. 2(a), 
Part II, Par. III; Department of Veterans Affairs Regulation 
1008.

2.  New and material evidence has been submitted since the 
August 1951 rating decision, and the claim of entitlement to 
service connection for a herniated intervertebral disc is 
reopened. 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156 (2005).

3.  A herniated intervertebral disc was not incurred in or 
aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The Board 
observes that in light of the favorable outcome of this 
appeal with respect to the issue of whether new and material 
evidence has been submitted to reopen the claim, any 
perceived lack of notice or development under the VCAA should 
not be considered prejudicial.  

With respect to the claim of entitlement to service 
connection for a herniated intervertebral disc, prior to 
initial adjudication of the veteran's claim, VA met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005). 

A letter dated in July 2003 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The July 2003 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).     

In March 2006, the RO sent a letter to the veteran advising 
how VA assigns disability rating and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded a VA examination in December 2005. 
38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	New and Material Evidence

In a decision dated in August 1951, the RO/Board denied the 
veteran's claims for service connection for herniated 
intervertebral disc.  The veteran did not appeal this 
decision.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  See 38 U.S.C. §709 (1946); Veterans 
Regulation No. 2(a), Part II, Par. III; Department of 
Veterans Affairs Regulation 1008.  Thus, the August 1951 
decision is final.  

The veteran's application to reopen his claim of service 
connection for a back disability was received in June 2003.  
The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  As the veteran filed his claim after this date, 
the new version (cited below) applies in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a December 2003 rating decision, the 
RO declined to reopen the veteran's claim of entitlement to 
service connection for herniated intervertebral disc.  
However, in a March 2006 Supplemental Statement of the Case, 
the RO reopened the veteran's claim but denied the claim on 
its merits.  On appeal, however, the Board must make its own 
determination as to whether any newly submitted evidence 
warrants a reopening of the claim.  This is important because 
the preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claims 
on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

The August 1951 rating decision which denied service 
connection for herniated intervertebral disc noted that the 
veteran's service records did not show evidence of a back 
injury during service but did show that the veteran 
complained, at the time of discharge, of a back strain in 
August 1944.  The decision noted that physical examination at 
the time of discharge found the veteran's back function 
normal and evidence of a spina bifida occulta which was a 
congenital condition.  The decision noted no evidence of 
continuity of any back disability or treatment for back 
disability until time of VA hospitalization in 1951 at which 
time a diagnosis of herniated intervertebral disc was made.  
The decision also noted that at the time of VA 
hospitalization, the veteran gave a history of intermittent 
low back pain since 1944 which was symptomatic on several 
occasions and then became non-symptomatic until May 1949 when 
he had a recurrence of back pain after heavy exercise such as 
digging a sewer line.  The RO stated that as there was no 
back disability during service other than the history given 
by the veteran and no continuity of same shown until time of 
1951 VA hospitalization, that evidence was held insufficient 
for granting service connection for the back disability found 
by VA hospitalization over five years after discharge from 
service.

At the time of the August 1951 decision, the record included 
the veteran's service medical records, a June 1951 medical 
statement by Dr. RAC as well as a VA narrative summary for 
hospitalization from June 12, 1951 to July 11, 1951.  

Since the August 1951 decision, the evidence received by VA 
includes a copy of an October 1944 Laboratory Report; a 1944 
Field Medical Card noting a slight backache in October 1944; 
private medical records from the Nebraska Medical Center 
dated from 1992 to 2005 including an August 1993 private 
hospital discharge summary diagnosing L4-5 and L5-S1 
foraminal stenosis and documenting hemilaminectomy, 
discectomy and foraminotomies; VA medical treatment records 
dating from April 2003 to February 2006; a letter from RWL, 
past department commander of the American Legion, who 
indicated that his family had known the veteran since 1950 
and would vouch for the fact that the veteran had back 
problems since that time; An October 2004 statement signed by 
three comrades who stated that they were in the 4th Squadron 
in Sienna, Italy during November 1944 when the veteran went 
into the hospital with an injured low back and a severe cold; 
and a December 2005 VA orthopedic surgeon's opinion that the 
matter could not be resolved without resorting to mere 
speculation but that it was more likely that the veteran's 
back symptoms occurred after the military service.     
The above information is new in that it had not been 
submitted previously to agency decision makers.  It can also 
be considered material, in that it relates to an 
unestablished fact necessary to substantiate the claim, 
particularly an in-service incurrence indicated by the 1944 
Field Medical Card indicating a slight backache as well as 
the statement signed by three of the veteran's comrades.  The 
credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).   

III.	Service Connection

As the Board has granted the veteran's request to reopen his 
previously denied claim, service connection for a herniated 
intervertebral disc will be considered on the merits.

The veteran contends that he injured his back while changing 
an airplane engine.  At the July 2006 Board hearing, the 
veteran testified that he picked up a starter, he turned, and 
he popped his back.  The veteran testified that he lay on the 
ground for a while, was able to get up and move again, lay 
down in his bunk, and then was taken to a British Field 
Hospital where he stayed for a little less than two weeks.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To 
prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  In this case, the appellant clearly has a 
current disability.  The December 2005 VA examiner diagnosed 
the veteran with multilevel lumbar degenerative disk disease, 
status post laminectomy and diskectomy, L5-S1 in 1993.  

The next question that must be addressed is whether there is 
evidence of an in-service injury or disease.  The service 
medical records indicate that at separation, back strain in 
August 1944 was noted.  The Report of Physical Examination 
prior to discharge noted that the veteran was never 
hospitalized or x-rayed but that when the veteran works he 
cannot straighten up if he bends over and he gets pains all 
through his body from his hips up.  His back function was 
noted to be normal.  The examiner noted that there was a 
spina-bifida-occulta of S-1; otherwise negative.  As noted 
above, the veteran submitted a copy of a 1944 Field Medical 
Card noting a slight backache in October 1944 as well as a 
statement signed by three of his comrades who were attending 
a reunion in October 2004 which indicated that they were in 
the 4th Squadron in Sienna, Italy during November 1944 when 
the veteran went into the hospital with an injured lower back 
and a severe cold.  Thus, there is sufficient evidence that 
the veteran suffered some back difficulty while in the 
service.  
  
The remaining question is whether there is competent medical 
evidence of a relationship between the current disability and 
military service.  Although the record includes medical 
histories relating the veteran's back pain to his military 
service, these are histories provided by the veteran to the 
treating physicians.  A bare transcription of lay history, 
unenhanced by additional comment by the transcriber, is not 
competent medical evidence merely because the transcriber is 
a health care professional. LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  In fact, the December 2005 VA examiner 
stated that although there was vague evidence that the 
veteran had some low back issues while in the service such as 
slight backache, without resorting to mere speculation, it 
was more likely that his back symptoms, herniated nucleus 
pulposus, occurred after military service.  The VA examiner 
noted that the veteran was hospitalized for a herniated 
nucleus pulposus with radicular symptoms after his service 
which led the veteran to pursuing surgery.  The examiner also 
noted that the back pain reported n service could have been 
related to the veteran's congenital anomaly of spina bifida 
occulta, noted in service and not related to the veteran's 
military service.           

The veteran has offered his opinion that his herniated 
intervertebral disc is related to active service, but as a 
layperson he is not qualified to offer a medical diagnosis or 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  The first 
evidence of record of post-service medical treatment for a 
back condition is a Narrative Summary of the veteran's 
hospitalization from June 12 to July 11, 1951.   Although the 
appellant reports continuity of post-service symptoms, in 
light of the lack of any relevant competent medical history 
reported between December 1945 and June 1951, service 
connection is not warranted under 38 C.F.R. § 3.303(b) for 
herniated intervertebral disc because no competent medical 
evidence has identified the reported symptoms as being 
related to a herniated intervertebral disc.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a herniated intervertebral disc is 
reopened.

Entitlement to service connection for a herniated 
intervertebral disc is denied.


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


